382 F.2d 940
TEXAS GAS EXPLORATION CORPORATION, Appellant,v.Ashton J. MOUTON, Collector of Revenue of the State of Louisiana, Appellee.
No. 23403.
United States Court of Appeals Fifth Circuit.
September 13, 1967.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
Clarence L. Yancey, Shreveport, La., for appellant.
Emmett E. Batson, Baton Rouge, La., for appellee.
Before RIVES and WISDOM, Circuit Judges, and CONNALLY, District Judge.
PER CURIAM:


1
The issues in this case are identical to those in Mississippi River Fuel Corp. v. Cocreham, 5 Cir., 382 F.2d 929, decided today. For the reasons expressed in our opinion in that case, the judgment is reversed.